 

Exhibit 10.7
 

REVOLVING TERM LOAN SUPPLEMENT
 

THIS SUPPLEMENT to the Master Loan Agreement dated May 3, 2010 (the “MLA”), is
entered into as of August 12, 2010 between CoBANK, ACB (“CoBank”) and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and amends
and restates the Supplement dated May 3,2010 and numbered RIBO5ITO5F.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
from the date hereof, up to and including March 20, 2017, in an aggregate
principal amount not to exceed, at any one time outstanding, $16,800,000.00 less
the amounts scheduled to be repaid during the period set forth below in Section
5 (the “Commitment”). Within the limits of the Commitment, the Company may
borrow, repay, and reborrow.


The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving CoBank ten (10) days prior written notice. Said
election shall be made only if the Company is not in default at the time of the
election and will remain in compliance with all financial covenants after such
reduction. Any such reduction shall be treated as an early, voluntary reduction
of the Commitment amount and shall not delay or reduce the amount of any
scheduled Commitment reduction under Section 5 hereof (which reductions shall
continue in semi-annual increments of $1,300,000.00 on the dates determined in
accordance with Section 5), but rather shall result in an earlier expiration of
the Commitment and final maturity of the loans.


SECTION 2. Purpose. The purpose of the Commitment is to finance capital
expenditures and to provide working capital to the Company.


SECTION 3. Term. Intentionally Omitted.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)         One-Month LIHOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” [as
hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 4.10% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which CoBank is open for business and banks are open for
business in NewYork, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRU Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation ID as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.
 

(B)         Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.
 

 
 

--------------------------------------------------------------------------------

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option provided for above unless the
amount fixed is repaid or fixed for an additional period in accordance with the
terms hereof. Notwithstanding the foregoing, rates may not be fixed in such a
manner as to cause the Company to have to break any fixed rate balance in order
to pay any installment of principal. All elections provided for herein shall be
made telephonically or in writing and must be received by 12:00 Noon Company’s
local time. Interest shall be calculated on the actual number of days each loan
is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company.


SECTION 5. Promissory Note. The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance. The available balance shall be decreased by
$1,300,000.00 on the 20th day of each September and March beginning September
20, 2011, and continuing through and including September 20, 2016, followed by a
final reduction at the expiration of the Commitment on March 20, 2017, at which
time any outstanding balance shall be due and payable in full. If any
installment due date is not a day on which CoBank is open for business, then
such payment shall be made on the next day on which CoBank is open for business.
In addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be secured as provided in the Security Section of
the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.


SECTION 7. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to CoBank on the execution hereof a fee in the amount of $5,000.00.


SECTION 8. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.50% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.
 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


COBANK, ACB
 
SOUTH DAKOTA SOYBEAN PROCESSORS,
   
LLC
       
By:
   
By:
/s/ Rodney Christianson
         
Title: 
   
Title: 
CEO

 

 
2

--------------------------------------------------------------------------------

 